DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 and 10/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 04/22/2020 claims foreign priority to JP 2019-095513, filed 05/21/2019.
Claim Objections
Claims 1-8 are objected to because of the following informalities:
In claim 1 line 9, “in each of iterations” should read “in each iteration” instead. Claims 7 and 8 recite similar limitation in line 6 and 4 respectively and are objected to for the same reason. Further, claim 1 recites “execute an acquiring processing that acquiring” in line 9 and “execute an adjustment amount calculation processing that calculating” in line 14. Perhaps applicant may want to recite “execute an acquiring processing that acquires” and “execute an adjustment amount calculation processing that calculates” in lines 9 and 14 instead. Claims 2-6 inherit the same deficiency as claim 1 by reason of dependence.
 Appropriate correction is required.
Claim Interpretation
The preamble in claims 7-8 are given patentable weight because they introduce limitations and provides antecedent basis for elements being referred to in the claim body such as fixed-point arithmetic operations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “wherein the decimal point position information is a real number specifying the least significant bit among bits indicating a decimal part of a fixed-point number indicated by a plurality of bits that are used in the fixed-point arithmetic operations”. The Britannica definition for “real number” is that the real numbers include the positive and negative integers and fractions (or rational numbers) and also the irrational numbers. Paragraph [0064] only provided an example of where the decimal point information is an integer. However, the specification fails to describe or provide an             
                
                    5
                
            
        .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the processor being configured to” in line 3. It is unclear whether applicant is claiming the actual processor configuration or the act of configuring the processor. Perhaps applicant may want to recite “the processor is configured to” in line 3 instead. Further, claim 1 recites “decimal point position information” in lines 5 and 10. It is unclear whether these are the same or different decimal point position information. Further, claim 1 recites “the acquired decimal point position information” in lines 6 and 12. It is unclear whether “the acquired decimal point position information” in line 6 refers to the acquired decimal point position information during the arithmetic execution processing or the acquiring processing. The acquired decimal point position information in line 12 is also unclear for the same reason. Further, claim 1 recites “an adjustment amount” in lines 5 and 15. It is 
Claim 2 recites “wherein the adjustment amount calculation processing is configured to” in lines 1-2. This limitation is unclear because “configured to” is normally used to define functions of a structure, therefore, it is unclear whether the adjustment amount calculation processing is a structure or a process.
Claim 5 recites “wherein the arithmetic execution processing is configured to” in lines 1-2. This limitation is unclear because “configured to” is normally used to define functions of a structure, therefore, it is unclear whether the adjustment amount calculation processing is a structure or a process. Further, claim 5 recites “the acquirer” in claim 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the acquiring processing is configured to” in lines 1-2. This limitation is unclear because “configured to” is normally used to define functions of a structure, therefore, it is unclear whether the adjustment amount calculation processing is a structure or a process.
Claim 7 recites “the program being configured to causes a processor of the arithmetic processing device to perform processing” in lines 3-5. It is unclear whether applicant is claiming the actual program that causes the processor to perform processing or the act of configuring the program. Perhaps applicant may want to recite “the program causes a processor of the arithmetic processing device to perform processing” instead.
Claim 8 recites “the process comprising” in line 3. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the method comprising” instead.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-6 an apparatus and, therefore, is a machine. Claim 7 recites a non-transitory computer-readable storage medium and therefore, is a manufacture. Claim 8 recites a series of steps and, therefore, is a process.
Under the Alice Framework Step 2A prong 1, claim 1 recites “execute an arithmetic execution processing that includes acquiring decimal point position information and an adjustment amount and uses the acquired decimal point position information and the acquired adjustment amount to repeatedly execute similar fixed-point arithmetic operations a plurality of times”, and “execute an adjustment amount calculation processing that calculating an adjustment amount based on a result of comparing the decimal point position information of the next iteration with the decimal point position information of the previous iteration and provides the calculated adjustment amount to the arithmetic execution processing”. The limitations of executing fixed-point arithmetic operations and decimal point adjustment calculation amounts to processing mathematical calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites three additional elements – a memory, a processor, and execute an acquiring processing that acquiring, in each of iterations, decimal point position information of the next iteration from statistical information on the arithmetic operations of each of the iterations and provides the acquired decimal point position information to the arithmetic execution processing. However, the additional elements of a memory, and a processor were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions) such that they amount to no more than mere instructions using a generic computer 
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory” and “a processor” amount to no more than mere instructions to apply the exception using a generic computer component. The additional element of “acquiring inputs for the mathematical calculation from statistical information” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of acquiring inputs for mathematical calculations is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have found “gathering statistics” to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-6 recite further steps for performing the arithmetic and adjustment calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 2-5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 6 recites one additional element – wherein the acquiring processing is configured to acquire the decimal point position information from statistical information of calculation results obtained in the arithmetic operations of each of the iterations before 
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “acquiring inputs for the mathematical calculation from statistical information” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of acquiring inputs for mathematical calculations is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have found “gathering statistics” to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 7 recites “repeatedly execute similar fixed-point arithmetic operations a plurality of times”, “calculating an adjustment amount based on a result of comparing the decimal point position information of the next iteration with the decimal point position information of the previous iteration”, and “using the decimal point position information of the next iteration and the adjustment amount to execute the fixed-point arithmetic operations in the next iteration”. The limitations of executing fixed-point arithmetic operations and calculating an adjustment amount of a decimal point position amounts to processing mathematical calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites four additional elements – a non-transitory computer-readable storage medium for storing a program, an arithmetic processing device, a 
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a non-transitory computer-readable storage medium”, “an arithmetic processing device”, and “a processor” amount to no more than mere instructions to apply the exception using a generic computer component. The additional element of “acquiring inputs for the mathematical calculation from statistical information” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of acquiring inputs for mathematical calculations is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have found “gathering statistics” to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.

Under the Alice Framework step 2A prong 2, the claim recites two additional elements –an arithmetic processing device, and acquiring, in each of iterations, decimal point position information of the next iteration from statistical information on the arithmetic operations of each of the iterations. However, the additional element of an arithmetic processing device was recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions) such that it amounts to no more than mere instructions using a generic computer component. The additional element of “acquiring, in each of iterations, decimal point position information of the next iteration from statistical information on the arithmetic operations of each of the iterations” is merely adding insignificant extra-solution activity, i.e. mere data gathering to establish the inputs for the adjustment amount calculation. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an arithmetic processing device” amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of “acquiring inputs for the mathematical calculation 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du et al. (US-PGPUB 2019/0251429 A1), hereinafter Du.
Regarding claim 8, Du teaches a method implemented by an arithmetic processing device configured to repeatedly execute similar fixed-point arithmetic operations a plurality of times, the process comprising (Du Figs. 1-2 and paragraphs [0035, 0044]):
acquiring, in each of iterations, decimal point position information of the next iteration from statistical information on the arithmetic operations of each of the iterations (Du Figs. 1-2 and th operation layer … are inputted to the scaling unit 2, and then the scaling unit 2 adjusts the scale of the inputs of the Nth layer … the consecutive operation layers all have the same process”);
calculating an adjustment amount based on a result of comparing the decimal point position information of the next iteration with the already acquired decimal point position information of the previous iteration (Du Fig. 6A and paragraphs [0042, 0055] “the scale control module 1 includes a detector 11 and an estimator 12. The detector 11 is coupled to the convolution operation module 3 for detecting the total scale of the convolution operation results CO containing the fractional parts. The estimator 12 is coupled to the detector 11 for receiving at least one convolution operation coefficient and estimating a possible convolution operation scale according to the total scale of the convolution operation results containing the fractional parts and the convolution operation coefficient so as to generate the scaling signal S according to the possible convolution operation scale. In FIG. 6A, the convolution operation coefficient is the filter coefficient F( e.g. the filter coefficient for next operation layer). The estimator 12 can estimate the filter coefficient F for next layer and the convolution inputs of next layer (the convolution operation results CO containing fractional parts of the current layer) according to the filter coefficient F for next layer and the average value and standard deviation of the convolution operation results CO containing fractional parts of the current layer, and further obtain the possible convolution operation scale accordingly”); and
using the decimal point position information of the next iteration and the adjustment amount to execute the fixed-point arithmetic operations in the next iteration (Du Fig. 2 and paragraph [0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Koster et al. (US-PGPUB 2017/0316307 A1), hereinafter Koster.
Regarding claim 7, Du teaches a process for controlling an arithmetic processing device configured to repeatedly execute similar fixed-point arithmetic operations a plurality of times, the processing comprising (Du Figs. 1-2 and paragraphs [0035, 0044]):
acquiring, in each of iterations, decimal point position information of the next iteration from statistical information on the arithmetic operations of each of the iterations (Du Figs. 1-2 and paragraphs [0040-0044]; “The scale control module 1 is coupled to the convolution operation module 3 and generates a scaling signal S according to a total scale of the convolution operation results CO containing the fractional parts”; “The total scale of the convolution operation results CO containing the fractional part can be represented by the average value and standard deviation thereof”; “the outputs of the (N-1)th operation layer … are inputted to the scaling unit 2, and then the scaling unit 2 adjusts the scale of the inputs of the Nth layer … the consecutive operation layers all have the same process”);
calculating an adjustment amount based on a result of comparing the decimal point position information of the next iteration with the decimal point position information of the previous iteration  (Du Fig. 6A and paragraphs [0042, 0055] “the scale control module 1 includes a detector 11 and an estimator 12. The detector 11 is coupled to the convolution operation module 3 for detecting the total scale of the convolution operation results CO containing the fractional parts. The estimator 12 is coupled to the detector 11 for receiving at least one convolution operation coefficient and estimating a possible convolution operation scale according to the total scale of the convolution operation results containing the fractional parts and the convolution operation coefficient so as to generate the scaling signal S according to the possible convolution operation scale. In FIG. 6A, the convolution operation coefficient is the filter coefficient F( e.g. the filter coefficient for next operation layer). The estimator 12 can estimate the filter coefficient F for next layer and the convolution inputs of next layer (the convolution operation results CO containing fractional parts of the current layer) according to the filter coefficient F for next layer and the average value and standard deviation of the convolution operation results CO containing fractional parts of the current layer, and further obtain the possible convolution operation scale accordingly”); and
using the decimal point position information of the next Iteration and the adjustment amount to execute the fixed-point arithmetic operations in the next iteration (Du Fig. 2 and paragraph [0044]).
Du does not explicitly teach a non-transitory computer-readable storage medium for storing a program for controlling an arithmetic processing device configured to repeatedly execute similar fixed-point arithmetic operations a plurality of times, the program being configured to causes a processor of the arithmetic processing device to perform processing.
However, on the same field of endeavor, Koster teaches a computer system that includes one or more processors and a non-transitory computer-readable storage medium for storing a program for 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Du using Koster and implement the method of Du in the computer system of Koster comprising one or more processors as a program stored in a non-transitory computer-readable storage medium such that the program controls the operation of the processor when the program is executed by the processor. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2141.III.A.
Therefore, the combination of Du as modified in view of Koster teaches a non-transitory computer-readable storage medium for storing a program for controlling an arithmetic processing device configured to repeatedly execute similar fixed-point arithmetic operations a plurality of times, the program being configured to causes a processor of the arithmetic processing device to perform processing.

Regarding claim 1, teaches a device comprising:
a memory (Du Fig. 1 and paragraphs [0035-0036] memory – memory 4); and
execute an arithmetic execution processing that includes acquiring decimal point position information and an adjustment amount and uses the acquired decimal point position information and the acquired adjustment amount to repeatedly execute similar fixed-point arithmetic operations a plurality of times (Du Figs. 1-2 and paragraphs [0040-0044] arithmetic execution processing – convolution operation),
execute an acquiring processing that acquiring, in each of iterations, decimal point position information of the next iteration from statistical information on the arithmetic operations of each of the iterations and provides the acquired decimal point position information to the arithmetic execution processing (Du Figs. 1-2, 6-7 and paragraphs [0040-0044, 0055, 0058]; “The scale control module 1 is coupled to the convolution operation module 3 and generates a scaling signal S according to a total scale of the convolution operation results CO containing the fractional parts”; “The total scale of the convolution operation results CO containing the fractional part can be represented by the average value and standard deviation thereof”; “the outputs of the (N-1)th operation layer … are inputted to the scaling unit 2, and then the scaling unit 2 adjusts the scale of the inputs of the Nth layer … the consecutive operation layers all have the same process”), and
execute an adjustment amount calculation processing that calculating an adjustment amount based on a result of comparing the decimal point position information of the next iteration with the decimal point position information of the previous iteration and provides the calculated adjustment amount to the arithmetic execution processing (Du Fig. 6A and paragraphs [0042, 0055] “the scale control module 1 includes a detector 11 and an estimator 12. The detector 11 is coupled to the convolution operation module 3 for detecting the total scale of the convolution operation results CO containing the fractional parts. The estimator 12 is coupled to the detector 11 for receiving at least one convolution operation coefficient and estimating a possible convolution operation scale according to the total scale of the convolution operation results containing the fractional parts and the convolution operation coefficient so as to generate the scaling signal S according to the possible convolution operation scale. In FIG. 6A, the convolution operation coefficient is the filter coefficient F( e.g. the filter coefficient for next operation layer). The estimator 12 can estimate the filter coefficient F for next layer and the convolution inputs of next layer (the convolution operation results CO containing fractional parts of the current layer) according to the filter coefficient F for next layer and the average value and .
Further, Du teaches that the convolution operation device can be a chip and the scale control module 1, the scaling unit 2 and the convolution operation module 3 can be the logic circuits inside the chip (Du paragraph [0059]). However, Du does not explicitly teach that the chip is a processor. Therefore, Du does not explicitly teach the device comprising a processor coupled to the memory, the processor being configured to execute the arithmetic execution processing, the acquiring processing, and the adjustment amount calculation processing.
However, on the same field of endeavor, Koster teaches a computer system that includes a processor and a non-transitory computer-readable storage medium for storing a program for controlling the processor to repeatedly execute similar fixed-point arithmetic operations a plurality of times (Koster Fig. 12, paragraphs [0003-0004, 0051, 0055] and claim 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Du using Koster and implement the method of Du in the computer system of Koster comprising a processor. The method can be implemented as a program stored in the non-transitory computer-readable storage medium such that the program controls the operation of the processor when the program is executed by the processor. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2141.III.A. Additionally, combining the scale control module 1, the scaling unit 2 and the convolution operation module 3 of Du as a single unit, i.e. a processor and using a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. See MPEP 2144.04.V.B.


Regarding claim 2, Du as modified in view of Koster teaches all the limitations of claim 1 as stated above. Further, Du as modified in view of Koster teaches wherein the adjustment amount calculation processing is configured to calculate and provide the adjustment amount every time the fixed-point arithmetic operations are repeatedly executed by the arithmetic execution processing a predetermined number of times (Du Fig. 2 and paragraph [0044]).

Regarding claim 3, Du as modified in view of Koster teaches all the limitations of claim 1 as stated above. Further, Du as modified in view of Koster teaches wherein the decimal point position information is a real number specifying the least significant bit among bits indicating a decimal part of a fixed-point number indicated by a plurality of bits that are used in the fixed-point arithmetic operations (Du paragraph [0041] “the position of the decimal point of the convolution operation input values is shifted right or left. In other words, in each convolution operation input value, the bits of the integer part and the fractional part can be dynamically adjusted”).

Regarding claim 6, Du as modified in view of Koster teaches all the limitations of claim 1 as stated above. Further, Du as modified in view of Koster teaches wherein the acquiring processing is configured to acquire the decimal point position information from statistical information of calculation results obtained in the arithmetic operations of each of the iterations before fixed-point representation is applied (Du paragraphs [0044, 0058]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Koster as applied to claim 1 above, and further in view of Koster et al. (NPL – “Flexpoint: An Adaptive Numerical Format for Efficient Training of Deep Neural Networks”), hereinafter Koster 2.
Regarding claim 4, Du as modified in view of Koster teaches all the limitations of claim 1 as stated above. Further, Du teaches that the position of the decimal point of the convolution operation input values is shifted right or left (Du paragraph [0041]).
Du does not explicitly teach wherein the decimal point position information is represented by an exponent of 2.
However, on the same field of endeavor, Koster 2 teaches a process of updating the decimal point position information in fixed point operations wherein the decimal point position information is represented by an exponent of 2 (Koster 2 Algorithm 2 on page 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Du in view of Koster using Koster 2 and modify the scaling signal of Du to be a signal represented by an exponent of 2. As discussed, Du teaches that the position of the decimal point of the convolution operation input values is shifted right or left and shifting left or right is equivalent to a multiplication of 2^ shift amount or scaling by 2^ shift amount. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2141.III.D.
Therefore, the combination of Du as modified in view of Koster and Koster 2 teaches wherein the decimal point position information is represented by an exponent of 2.


Du does not explicitly teach wherein the arithmetic execution processing is configured to add the adjustment amount to an exponent of the decimal point position information provided from the acquirer and sets the adjustment amount with the added exponent to the adjusted decimal point position information to be used in the fixed-point arithmetic operations.
However, on the same field of endeavor, Koster 2 teaches a process of updating the decimal point position information in fixed point operations by adding the adjustment amount to an exponent of the decimal point position information and settings the adjustment amount with the added exponent to the adjusted decimal point position information to be used in the fixed-point arithmetic operations (Koster 2 Algorithm 2 on page 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Du in view of Koster using Koster 2 and modify the scaling process to add the adjustment amount to the exponent of the decimal point position information as disclosed by Koster. As discussed, Du teaches that the position of the decimal point of the convolution operation input values is shifted right or left and shifting left or right is equivalent to scaling by 2^ shift amount and the shift amount can be increased or decreased based on the direction of the shift operation. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See MPEP 2141.III.D.
Therefore, the combination of Du as modified in view of Koster and Koster 2 teaches wherein the arithmetic execution processing is configured to add the adjustment amount to an exponent of the decimal point position information provided from the acquirer and sets the adjustment amount with the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Examiner, Art Unit 2182